    Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 1 of 12 PageID: 1823




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY



    MAC TRUONG,
                                                         Civ. No. 20-00074 (KM)
                    Plaintiff,
                                                                   OPINION
    v.

    KENNETH BARNARD,

                   Defendant.



KEVIN MCNULTY, U.S.D.J.:
         This matter comes before the court on Appellant Mac Truong’s appeal of
an order of the United States Bankruptcy Court for the District of New Jersey’s
(“New Jersey Bankruptcy Court”) which denied his motion for reconsideration.
(D.E. 1 at 1)1 Mr. Truong and Appellee Rosemary Ida Mergenthaler filed a joint
certification
                [i]n support of [Mr. Truong’s] motion for an order
                granting appeal under FRCvP 56 and directing
                Defendant-Appellee R. K. Barnard to turn over from
                assets in his custody (a) $575,000.00 plus 10%
                compounded interest per annum as of 5/11/2016 to
                Mac Truong, and (b) $600,000.00 to Ruediger Albrecht,
                and (c) balance of $2,793,000.16 to Rosemary Ida
                Mergenthaler, and (d) other appropriate relief.

(D.E. 3-1) Appellee R. Kenneth Barnard filed a cross-motion to impose a filing
injunction (D.E. 8), and Mr. Truong cross-moved to impose sanctions (D.E. 14).




1        Citations to the record will be abbreviated as follows.
         “DE” = Docket entry number in this case.
         “16-cv-08591” = Truong v. Barnard, Civil Action 16-cv-08591-ES


                                           1
    Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 2 of 12 PageID: 1824




          For the reasons explained in this opinion, I will deny Mr. Truong’s motion
for reconsideration and for relief under Federal Rule Civil Procedure (FRCP) 56,
grant Mr. Barnard’s cross-motion to impose a filing injunction, and deny Mr.
Truong’s cross-motion for sanctions.

     I.      Summary
     A. Facts
          On January 14, 2015, Ms. Mergenthaler transferred to Mr. Truong a 25%
interest in the property located at 3 Wood Edge Court, Water Mill, New York
(“the property”) by quitclaim deed for nominal ($10) consideration. (D.E. 3-2 at
56)
          Four months later, on May 11, 2015, Ms. Mergenthaler filed a voluntary
petition for relief under Chapter 7 of the Bankruptcy Code with the United
State Bankruptcy Court for the Eastern District of New York (“New York
Bankruptcy Court”). (D.E. 3-2 at 62) The New York Bankruptcy Court
appointed Mr. Barnard as Ch. 7 Trustee. (D.E. 3-2 at 184)
          On August 6, 2015, the New York Supreme Court, Suffolk Cunty, found
Ms. Mergenthaler’s transfer to Mr. Truong “null and void,” thereby invalidating
Mr. Truong’s interest in the property.2 (D.E. 3-2 at 184) On November 13,
2016, the New York Bankruptcy Court authorized Mr. Barnard to sell the
property “for the sum of $2,300,000.00 . . . free and clear of all liens, claims
and encumbrances, of whatever kind or nature.” (D.E. 3-2 at 130) Then, on
July 31, 2019, the United States District Court for the Eastern District of New
York entered a final memorandum and order dismissing Ms. Mergenthaler’s


2      On July 17, 2015, Mr. Truong commenced an action before the United States
District Court for the Eastern District of New York seeking intervention while the state
case was still pending. Truong v. Cuthbertson, 2015 U.S. Dist. LEXIS 106148, at *1
(E.D.N.Y. Aug. 12, 2015). That action was dismissed as frivolous. Id. at 7. On February
22, 2016, the Eastern District, inter alia, denied Mr. Truong’s motion for
reconsideration and enjoined him from “intervening in Rosemary Mergenthaler’s
bankruptcy proceedings in the Bankruptcy Court for the Eastern District of New York,
absent permission from the presiding United States Bankruptcy Judge.” Truong v.
Cuthbertson, 2016 U.S. Dist. LEXIS 21621, at *2 (E.D.N.Y. Fed. 22, 2016).

                                        2
 Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 3 of 12 PageID: 1825




bankruptcy appeal with prejudice in its entirety. (D.E. 3-2 at 244) Finally, on
September 30, 2019, Mr. Barnard filed a certification with the New York
Bankruptcy Court confirming that Ms. Mergenthaler’s estate had been fully
administered. (D.E. 3-2 at 248-61)
   B. Procedural History
      In May 2016, Mr. Truong filed for Chapter 7 relief with the New Jersey
Bankruptcy Court, listing a 25% interest in the New York property. (D.E. 3-2 at
185) The court appointed Charles A. Forman as trustee. (D.E. 3-2 at 185) Then,
on August 4, 2016, Mr. Truong initiated an adversary proceeding in the New
Jersey Bankruptcy Court against Ms. Mergenthaler and Mr. Barnard, seeking
return of his interest in the property and damages. (D.E. 3-2 at 185)
      On August 30, 2016, the Bankruptcy Court authorized Mr. Forman to
abandon the property after determining that it was not the property of Mr.
Truong’s estate and that it was over-encumbered. (D.E. 3-2 at 185) Mr.
Barnard then filed a motion to dismiss the adversary proceeding, and Mr.
Truong cross-moved for summary judgment. (D.E. 3-2 at 185)
      On November 4, 2016, the Bankruptcy Court entered an order (1)
dismissing the adversary proceedings as violative of the automatic stay in Ms.
Mergenthaler’s New York bankruptcy proceeding; (2) granting Mr. Barnard’s
motion, as Chapter 7 trustee of Ms. Mergenthaler’s bankruptcy estate, to
dismiss the adversary proceeding with prejudice under Fed R. Civ. P 12(b)(1)
and (6); (3) granting Mr. Barnard’s motion, individually, to dismiss the
adversary proceeding with prejudice under Fed. R. Civ. P. 12(b)(1) and (6); (4)
denying Mr. Truong’s motion to direct Mr. Barnard to turn over the property or
25% of the property’s value and denying Mr. Truong’s motion to “vacate and
reconsider” the New Jersey Bankruptcy Court’s August 30, 2016 order
authorizing Mr. Forman to abandon the property; (5) denying Mr. Truong’s
cross motion for summary judgment; (6) dismissing the adversary proceeding
with prejudice; and (7) imposing a filing injunction barring Mr. Truong from




                                     3
    Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 4 of 12 PageID: 1826




bringing any further application, motion, or adversary proceeding without
obtaining the court’s prior written permission.3 (D.E. 3-2 at 123-129)
         Defendant appealed those orders to the District Court, and on June 15,
2018, the Honorable Esther Salas affirmed. (16-cv-08591 D.E. 44 at 2) Judge
Salas found that (1) the adversary proceeding against Mr. Barnard violated the
Barton doctrine4 and (2) violated the Rooker-Feldman doctrine.5 (16-cv-08591
D.E. 44 at 7, 11) Mr. Truong then appealed that determination, and on
February 22, 2019, the Third Circuit summarily affirmed. (D.E. 3-2 at 184) The
Third Circuit first concluded that the Rooker-Feldman doctrine did not apply
because Mr. Truong was not a party to the state court action that voided his
interest in the property. (D.E. 3-2 at 186-87) However, the Court agreed that
Mr. Truong was barred from instituting the adversary proceeding against Mr.
Barnard, as trustee, under the Barton doctrine. (D.E. 3-2 at 187) Further, the
Court affirmed the dismissal against Ms. Mergenthaler because the automatic
stay in her bankruptcy case came into effect upon the filing of her bankruptcy
petition. (D.E. 3-2 at 188) According to the Court, that stay voided subsequent
actions regarding pre-existing debt. (D.E. 3-2 at 188) Finally, the Third Circuit
advised Mr. Truong “that he will be subject to sanctions by [the] Court if he
continues to file appeals from motions or other pleadings that are designed to
circumvent the injunctions imposed by other courts or other actions that [the]
Court deems frivolous.” (D.E. 3-2 at 189) Mr. Truong’s subsequent petition for
rehearing was denied and the case was not remanded to the New Jersey
Bankruptcy Court. (D.E. 3-2 at 272)



3       Mr. Truong is a disbarred attorney, see In re Mac Truong, 22 A.D.3d 62 (N.Y.
App. Div. 1st Dep’t 2005), and is subject to multiple filing injunctions by various
courts, see, e.g., In re Truong, 335 F. App’x 156, 158 n.5 (3d Cir. 2009); In re Truong,
2015 Bankr. LEXIS 54, *4-6 (Bankr. S.D.N.Y. Jan. 9, 2015); Truong v. Cuthbertson,
2016 U.S. Dist. LEXIS 21621, *5, 8 (E.D.N.Y. Feb. 22, 2016).

4       Barton v. Barbour, 104 U.S. 126, 128-29 (1881).

5     D.C. Court of Appeals v. Feldman, 460 U.S. 464 (1983); Rooker v. Fid. Trust Co.,
263 U.S. 413 (1923)
                                         4
 Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 5 of 12 PageID: 1827




         On June 25, 2019, Mr. Truong filed with the New Jersey Bankruptcy
Court a motion for reconsideration of its November 4, 2016 order dismissing
the adversary proceeding (D.E. 3-2 at 269), which was denied on December 20,
2019 (D.E. 3-2 at 327-33). At the October 30, 2019 hearing, the Bankruptcy
Court concluded that Mr. Truong “exhausted his Appellate remedies” and has
no right to seek relief via reconsideration. (D.E. 3-2 at 272) In addressing the
merits of Mr. Truong’s motions, the court found the following: (1) dismissal of
the adversary proceeding went beyond the Rooker-Feldman doctrine; (2) the
court does not have subject matter jurisdiction over the property because
jurisdiction belonged to the New York Bankruptcy Court; (3) the Barton
doctrine necessitated dismissal; (4) the full faith and credit laws of 28 U.S.C.
1756 applied to the orders of the New York state court and the New York
Bankruptcy Court; (5) res judicata and collateral estoppel prevented
adjudication by the New Jersey Bankruptcy Court; and (6) Mr. Truong’s motion
for reconsideration is untimely, having been made nearly three years after the
dismissal of the adversary proceeding. (D.E. 3-2 at 273-79) The court also
determined that Mr. Truong’s motion for sanctions is without merit because he
cited no order that Mr. Barnard is alleged to have violated. (D.E. 3-2 at 281)
Finally, the court found Mr. Truong’s litigation conduct “vexatious and
inappropriate and duplicative” (D.E. 3-2 at 284) and imposed a filing injunction
(D.E. 3-2 at 127-28).
         Mr. Truong’s appeal from that order denying his motion for
reconsideration is now before this Court.

   II.      Discussion
            a. Legal standard
         Under FRCP 60(b), made applicable to bankruptcy cases by Bankruptcy
Rule 9024, there are six grounds for relief from a final judgment, order, or
proceeding:
               (1) mistake, inadvertence, surprise, or excusable
               neglect;


                                       5
 Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 6 of 12 PageID: 1828




            (2) newly discovered evidence that, with reasonable
            diligence, could not have been discovered in time to
            move for a new trial under Rule 59(b);
            (3) fraud (whether previously called intrinsic or
            extrinsic), misrepresentation, or misconduct by an
            opposing party;
            (4) the judgment is void;
            (5) the judgment has been satisfied, released, or
            discharged; it is based on an earlier judgment that has
            been reversed or vacated; or applying it prospectively is
            no longer equitable; or
            (6) any other reason that justifies relief.

      Reconsideration is an “extraordinary remedy,” to be granted “sparingly.”
NL Indus. Inc. v. Commercial Union Ins. Co., 935 F. Supp. 513, 516 (D.N.J.
1996). Generally, reconsideration is granted in three scenarios: (1) when there
has been an intervening change in the law; (2) when new evidence has become
available; or (3) when necessary to correct a clear error of law or to prevent
manifest injustice. See North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d
1194, 1218 (3d Cir. 1995); Carmichael v. Everson, No. 3-cv-4787, 2004 WL
1587894, at *1 (D.N.J. May 21, 2004).
      Mr. Truong also seeks relief under FRCP 56.
      FRCP 56(a) provides that summary judgment should be granted “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” See Kreschollek v. S.
Stevedoring Co., 223 F.3d 202, 204 (3d Cir. 2000); Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986). In deciding a motion for summary judgment, a
court must construe all facts and inferences in the light most favorable to the
nonmoving party. See Boyle v. Cnty. of Allegheny Pennsylvania, 139 F.3d 386,
393 (3d Cir. 1998) (citing Peters v. Delaware River Port Auth. of Pa. & N.J., 16
F.3d 1346, 1349 (3d Cir. 1994)). The moving party bears the burden of
establishing that no genuine issue of material fact remains. See Celotex, 477
U.S. at 322-23. “[W]ith respect to an issue on which the nonmoving party bears
the burden of proof . . . the burden on the moving party may be discharged by



                                      6
 Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 7 of 12 PageID: 1829




‘showing’ — that is, pointing out to the district court — that there is an
absence of evidence to support the nonmoving party’s case.” Id. at 325.

         b. Appellant’s Motion for Order Granting Appeal Under FRCP 56
      Mr. Truong appeals the New Jersey Bankruptcy Court’s denial of his
motion for reconsideration (D.E. 12 at 1) and, on January 12, 2020 and
January 19, 2020, filed identical motions for an order directing Mr. Barnard to
turn over (1) to Mr. Truong $575,000 plus compounded interest at 10% per
annum from May 11, 2015 to the date of return; (2) to third-party Ruediger
Albrecht, Ms. Mergenthaler’s alleged lawful creditor, $600,000; and (3) to Ms.
Mergenthaler the balance of her alleged assets ($2,793,000.16 minus the
payments to Mr. Truong and Mr. Albrecht) (D.E. 3 and 7). Mr. Truong further
seeks an order
            [d]irecting that all concerned Parties herein are
            encouraged and/or fully granted leave to file jointly
            and/or separately their civil and/or criminal
            complaints or causes of action, in spite of the Barton
            doctrine and/or related legal theories, concerning
            Chapter 7 Trustee R. Kenneth Barnard and/or U.S.
            Trustee     and/or   their    agents,   representatives,
            professionals or attorneys at law’s extremely egregious
            misconduct in this matter since May 11, 2015 with
            appropriate authorities of the United States government
            for    further   investigation,   indictment,    and/or
            appropriate prosecution, or sanction or payment of
            appropriate penalties and/or compensation to victims
            of their misconduct.

(D.E. 3 and 7) Finally, Mr. Truong seeks “further appropriate relief as may be
warranted in the circumstances.” (D.E. 3 and 7)
      In briefing to this court, Mr. Truong contends that the New Jersey
Bankruptcy Court’s December 20, 2019 order “is erroneous as a matter of law”
in that the court determined it has no subject matter jurisdiction to grant the
relief Mr. Truong seeks. (D.E. 12 at 45) In opposition, Mr. Barnard submits
that (1) Mr. Truong’s motion for reconsideration is untimely (D.E. 20 at 14); (2)
the New Jersey Bankruptcy Court did not abuse its discretion in denying Mr.


                                      7
 Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 8 of 12 PageID: 1830




Truong’s motion for reconsideration (D.E. 20 at 17); and (3) notwithstanding
the above, Mr. Truong’s appeal is barred by the doctrine of equitable mootness
because Ms. Mergenthaler’s entire bankruptcy estate was disbursed pursuant
to valid orders of the New York Bankruptcy Court (D.E. 20 at 19-20).
      As a threshold matter, I find Mr. Truong’s motion is untimely. Mr.
Truong filed this motion for reconsideration two and one-half years after the
entry of the November 4, 2016 order. (See D.E. 3-2 at 269) Although Mr.
Truong did not articulate the grounds for his motion for reconsideration, the
New Jersey Bankruptcy Court surmised “that Mr. Truong is arguing mistake or
possibly fraud.” (D.E. 3-2 at 279) Indeed, before this court, Mr. Truong
contends that the New Jersey Bankruptcy Court erred as a matter of law in
finding that it did not have subject matter jurisdiction to grant the relief
sought. (D.E. 12 at 45) Further, Mr. Truong submits that Mr. Barnard’s
administration of Ms. Mergenthaler’s estate constituted fraudulent conduct.
(See D.E. 12 at 8) Motions for reconsideration premised on mistake and fraud
are subject to a one-year time limit. FRCP 60(c)(1). Thus, Mr. Truong’s motion
is untimely. Further, even if Mr. Truong’s motion was timely filed, he has not
demonstrated either (1) an intervening change in the law; (2) the availability of
new evidence; or (3) a necessity to correct a clear error of law or prevent
manifest injustice. See North River Ins. Co., 52 F.3d at 1218.
      Further still, Mr. Truong’s request for relief under FRCP 56, which is
intertwined with his motion of reconsideration, fails under the Barton doctrine
and under principles of equitable mootness.
      In Barton v Barbour, the Supreme Court recognized the general
requirement that “before suit is brought against a receiver[,] leave of the court
by which he was appointed must be obtained.” 104 U.S. 126, 128 (1881). In In
re VistaCare Grp., LLC, the Third Circuit extended the Barton doctrine to
bankruptcy trustees. 678 F.3d 218, 222 (2012). Thus, the “doctrine generally
deprives courts of jurisdiction over claims against a bankruptcy trustee unless
the plaintiff first obtains the Bankruptcy Court’s permission to assert them.”


                                      8
 Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 9 of 12 PageID: 1831




Mathis v. Philadelphia Electric Co. 644 Fed. App’x 113, 116 (3d Cir. 2016).
“Because a judgment against the trustee . . . may affect the administration of
the estate, ‘[t]he requirement of uniform application of bankruptcy law dictates
that all legal proceedings that affect the administration of the bankruptcy
estate’ be either brought in the bankruptcy court or with the permission of the
bankruptcy court.” In re VistaCare, 678 F.3d at 228 (quoting In re Crown
Vantage, Inc., 421 F.3d 963, 971 (9th Cir. 2005))
      As was concluded by Judge Salas, and later affirmed by the Third
Circuit, Mr. Truong’s adversary proceeding was correctly dismissed because he
failed to seek leave of the New York Bankruptcy Court before filing his
complaint against Mr. Barnard in the New Jersey Bankruptcy Court. (16-cv-
08591 D.E. 44 at 7; D.E. 3.2 at 187-88) Therefore, under the Barton doctrine,
the court lacks jurisdiction to grant the relief sought by Mr. Truong. See
Mathis, 644 Fed. App’x at 166. I see no justification to depart from those well-
reasoned decisions.
      Notwithstanding the above, Mr. Truong’s motion is also barred by
principles of equitable mootness.
      Factors considered by a court in determining whether it would be
equitable to reach the merits of a bankruptcy appeal include
            (1) whether the reorganization plan has been
            substantially consummated, (2) whether a stay has
            been obtained, (3) whether the relief requested would
            affect the rights of parties not before the court, (4)
            whether the relief requested would affect the success of
            the plan, and (5) the public policy of affording finality to
            bankruptcy judgments.

In re Continental Airlines, 91 F.3d 553, 560 (3d Cir. 1996) While the weighing of
those factors varies depending on the circumstances, “the foremost
consideration [is] whether the reorganization plan has been substantially
consummated.” Id. The Bankruptcy Code defines “substantial consummation”
as “(A) transfer of all or substantially all of the property proposed by the plan to
be transferred; (B) assumption by the debtor or by the successor to the debtor

                                      9
Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 10 of 12 PageID: 1832




under the plan of the business or of the management of all or substantially all
of the property dealt with by the plan; and (C) commencement of distribution
under the plan.” 11 U.S.C. § 1101(2); Continental Airlines, 91 F.3d at 561. “In
such instances, the strong public interest in the finality of bankruptcy
reorganizations is particularly compelling.” Continental Airlines, 91 F.3d at 561.
      Here, Ms. Mergenthaler’s estate has been fully administered. (D.E. 3-2 at
248-61) Thus, the estate has been substantially consummated, see 11 U.S.C. §
1101(2). The public interest warrants maintaining the finality of bankruptcy
reorganization in this matter, see Continental Airlines, 91 F.3d at 561.

          c. Appellee’s Cross-Motion to Impose a Broader Filing Injunction
      Under the All Writs Act, 28 U.S.C. § 1651, district courts are authorized
“to issue inunctions restricting the filing of meritless pleadings by litigants
where the pleadings raise issues identical or similar to those that have already
been adjudicated.” Matter of Packer Ave. Assocs., 884 F.2d 745, 747 (3d Cir.
1989). However, that power is guarded: “such injunctions are extreme remedies
and should be narrowly tailored and sparingly used.” Id.; Abdul-Akbar v.
Watson, 901 F.2d 329, 332 (3d Cir. 1990). Nevertheless, “the district courts in
this circuit may issue an injunction to require litigants to obtain the approval
of the court before filing further complaints.” Abdul-Akbar, 901 F.2d at 332.
      Mr. Truong is subject to several filing injunctions in other courts. In re
Truong, 335 F. App’x 156, 158 n.5 (3d Cir. 2009); In re Truong, 2015 Bankr.
LEXIS 54, *4-6 (Bankr. S.D.N.Y. Jan. 9, 2015); Truong v. Cuthbertson, 2016
U.S. Dist. LEXIS 21621, *5,8 (E.D.N.Y. Feb. 22, 2016). Further, the New Jersey
Bankruptcy Court twice imposed a filing injunction in this matter.6 (D.E. 3-2 at
127-28; 331) Additionally, the U.S. Court of Appeals for the Third Circuit
warned Mr. Truong that he will be subject to sanctions “if he continues to file
appeals from motions or other pleadings that are designed to circumvent the
injunctions imposed by other courts or other actions that [the] Court deems


      6 Although Mr. Truong’s motion seeking leave to appeal the December 20, 2019
order was not adjudicated, the Clerk’s Office transmitted this appeal.
                                       10
Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 11 of 12 PageID: 1833




frivolous.” (D.E. 3-2 at 189) Despite those previous injunctions and warnings,
Mr. Truong filed this belated and meritless motion for reconsideration
reiterating the same arguments that he raised in the New York Bankruptcy
Court and on his direct appeal of the November 4, 2016 order. (See D.E. 3-2 at
268-69) Therefore, I find Mr. Truong has persistently filed meritless pleadings
that raise similar issues to those that have been adjudicated by multiple
courts. See Packer Ave. Assocs., 884 F.2d at 747; see also In re Truong, 335 F.
App’x at 158 n.5 (noting that Mr. Truong “has consistently spurned court
orders. And the bulk of his voluminous filings appear to be no more than
attempts to re-litigate issues already decided against him as a tactical move to
prolong his bankruptcy proceedings seemingly ad infinitum.”)
      Although imposition of a filing injunction is an extreme remedy, I find it
appropriate here.

         d. Appellant’s Cross Motion to Impose Sanctions
      Finally, before the court is Mr. Truong’s cross-motion for sanctions. (D.E.
14) Specifically, Mr. Truong requests the court to sanction Mr. Barnard and/or
his attorneys under FRCP 11 “for having willfully made numerous material
misrepresentations of fact and or/law to mislead the court to obstruct justice
and/or delay the proceeding.” (D.E. 14 at 1)
      The court may impose sanctions if it determines that Rule 11(b) has been
violated. That rule provides:
            By presenting to the court a pleading, written motion,
            or other paper--whether by signing, filing, submitting,
            or later advocating it--an attorney or unrepresented
            party certifies that to the best of the person's
            knowledge, information, and belief, formed after an
            inquiry reasonable under the circumstances:

            (1) it is not being presented for any improper purpose,
            such as to harass, cause unnecessary delay, or
            needlessly increase the cost of litigation;
            (2) the claims, defenses, and other legal contentions are
            warranted by existing law or by a nonfrivolous
            argument for extending, modifying, or reversing existing
            law or for establishing new law;
                                     11
Case 2:20-cv-00074-KM Document 29 Filed 09/24/20 Page 12 of 12 PageID: 1834




            (3) the factual contentions have evidentiary support or,
            if specifically so identified, will likely have evidentiary
            support after a reasonable opportunity for further
            investigation or discovery; and
            (4) the denials of factual contentions are warranted on
            the evidence or, if specifically so identified, are
            reasonably based on belief or a lack of information.

      “Generally, sanctions are prescribed only in the exceptional circumstance
where a claim or motion is patently unmeritorious or frivolous.” Ford Motor Co.
v. Summit Motor Prod., Inc., 930 F.2d 277, 289 (3d Cir. 1991) (citation and
internal quotation marks omitted). The determination of whether to impose
sanctions under Rule 11 is left to the discretion of the District Court. Gary v.
Braddock Cemetery, 517 F.3d 195, 201 (3d Cir. 2008); Brubaker Kitchens, Inc.
v. Brown, 280 F. App’x 174, 185 (3d Cir. 2008) (“It is well-settled that the test
for determining whether Rule 11 sanctions should be imposed is one of
reasonableness under the circumstances, the determination of which falls
within the sound discretion of the District Court.”)
      For the reasons previously explained, I granted Mr. Barnard’s requests
for relief. His claims and motion are not “patently unmeritorious or frivolous,”
see Ford Motor Co., 930 F.2d at 289; on the contrary, they are correct. A fortiori,
they do not violate the requirements of Rule 11(b). Therefore, I will deny Mr.
Truong’s cross-motion for sanctions.

   III.   Conclusion
      For the reasons set forth above, I will deny Mr. Truong’s motion for
reconsideration and for relief under FRCP 56, grant Mr. Barnard’s cross-motion
to impose a filing injunction, and deny Mr. Truong’s cross-motion for
sanctions. An appropriate order follows.
Dated: September 24, 2020

                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge


                                       12
